Citation Nr: 1012671	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to increased ratings for lumbar strain with 
degenerative changes.

2.  Entitlement to an increased rating for left lower 
extremity radiculopathy.  

3.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for a cervical spine 
disorder, to include whether service connection can be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in January 2010.  The hearing transcript has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of increased ratings for 
lumbar strain with degenerative changes and left lower 
extremity radiculopathy on September 21, 2006.

2.  A claim of service connection for a cervical spine 
disorder was previously denied by the RO in June 2005.  
Evidence presented since June 2005 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.

3.  A cervical spine disorder was not incurred in service 
and was not caused or aggravated by service or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of increased 
ratings for lumbar strain with degenerative changes and left 
lower extremity radiculopathy have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The June 2005 RO decision denying the claim of service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

3.  New and material evidence sufficient to reopen the claim 
for service connection for a cervical spine disorder has 
been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

4.  The criteria for service connection of a cervical spine 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Veteran perfected an appeal to a May 2004 rating 
decision that increased the rating for the service-connected 
lumbar spine disability and granted service connection and 
assigned an initial rating for left lower extremity 
radiculopathy.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.

On September 21, 2006, the Veteran submitted a statement 
expressing his desire to withdraw his appeal of the issues 
of entitlement to increased ratings for lumbar strain with 
degenerative changes and left lower extremity radiculopathy.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues and 
they must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary 
to establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and provide a notice letter that describes 
what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Because the request to reopen has been granted, there is no 
need to discuss compliance with Kent, and the RO provided 
the appellant pre-adjudication notice for the underlying 
claim of service connection by letter dated in September 
2006.  

Furthermore, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant a physical examination, obtained a medical opinion 
with supporting rationale as to the etiology of the cervical 
spine disorder, and afforded the appellant the opportunity 
to give testimony before the Board.  


The Board notes that the Veteran has been in receipt of 
benefits from the Social Security Administration (SSA) since 
1987 and acknowledges that the SSA records are not 
associated with the file.  See February 1988 SSA income 
report.  No prejudice results from the potential absence of 
any records, however, as the Veteran has indicated that the 
records are not relevant and the evidence already associated 
with the file suggests that the Veteran is in receipt of SSA 
benefits for a condition unrelated to the matter at hand.  
See February 2004 VA examination record (SSA benefits 
awarded based on seizures); September 2007 VA examination 
record (Veteran denies any treatment or report of symptoms 
in the 1970s, 1980s, or 1980s).  See also Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).  Based on the foregoing, any 
error in not obtaining SSA records is harmless.  

The Board also notes that it is unclear whether all of the 
private treatment records have been associated with the 
file:  treatment records by Dr. M. are not associated with 
the file, though the Veteran has reported treatment by Dr. 
M.  Review of the record indicates that the Veteran has been 
asked to submit all relevant private records or to submit an 
authorization to release form so VA can obtain the records.  
See September 2006 letter.  Review further indicates that 
the Veteran has not submitted a release form for the records 
associated with treatment by Dr. M., though he has submitted 
release forms for records associated with another private 
doctor, which indicates that, though he has failed to do so, 
he is aware of what he needs to do in order for Dr. M.'s 
records to be associated with the file.  The Veteran is 
responsible for providing pertinent evidence in his 
possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices. 

Thus, the Board finds that VA has substantially complied 
with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.


New and Material

A claim of service connection for a cervical spine disorder 
was denied by the RO in June 2005.  That decision is final 
based on the evidence then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The June 2005 decision denied service connection because 
although the evidence documented that the Veteran had been 
diagnosed with a cervical spine disorder,  the evidence did 
not suggest that the Veteran's cervical spine disorder had 
onset in service or was caused or aggravated by service or 
the service-connected lumbar spine disability.  At the time 
of the decision, the evidence included the service treatment 
and examination records, VA medical records, and private 
medical records dating during the 1980s.  

Evidence submitted in conjunction with the application to 
reopen includes statements from the Veteran reporting 
continuity of symptomatology since lifting a 55 gallon oil 
drum during service and opinions from two physicians that 
the Veteran's neck disorder was the result of lifting the 
oil drum in service.  See August 2006 Veliz and February 
2007 Martinez statements; January 2010 hearing transcript. 
The Veteran is competent to report that he sustained a neck 
injury in service, and the Board finds this evidence both 
new and material in that it was previously unseen, it 
relates to an unestablished fact necessary to substantiate 
the claim, namely the existence of a link between the 
currently diagnosed cervical spine disorder and service, and 
it raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Thus, the claim is reopened, and, to this extent 
only, the appeal is granted.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the Veteran.  The RO has provided the Veteran 
notice as to the requirements for service connection; the 
January 2007 rating decision reopened the claim and 
considered it on the merits; and the Veteran's arguments 
throughout the instant appeal have been on the merits.  It 
is concluded, therefore, that there is no prejudice to the 
Veteran in conducting a de novo review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that service connection is warranted 
because he has had neck pain since lifting a heavy drum 
during service.  See January 2010 hearing transcript.  

The service treatment records reflect no histories or 
findings pertaining to the cervical spine.  April 1968 
service treatment records do reflect the Veteran's history 
of sustaining an injury while lifting heavy drums.  The 
record documents that the injury involved the right lumbar 
area, however; there was no complaint or finding pertaining 
to the cervical spine, and the June 1968 separation 
examination reflects normal clinical findings for the spine 
and neck and no histories of any problem with the cervical 
spine.  

An October 1968 post-service VA examination record, private 
medical records dating in July 1986 and February 1987, and 
VA treatment records dating in 2002 and 2003 also reflect no 
abnormal findings or histories pertaining to the cervical 
spine.  

In November 2004, the Veteran was treated for pain in the 
arm which the Veteran had been told was possibly the result 
of cervical compression.  See November 2004 VA treatment 
record.  A computerized tomography (CT) scan was then 
performed on the cervical spine which revealed severe 
degenerative changes of the cervical spine and a severe 
central canal stenosis at C5/6 from a posterior disc 
osteophyte complex.  See February 2005 VA CT report.  

In March, April, and May 2005, the Veteran received 
treatment for back and neck pain.  At the time, he reported 
a history of low back pain since 1967 when he injured his 
back in service and neck pain for approximately 20 years of 
unknown etiology; he denied any history of neck injury.  He 
indicated that he wanted to link the neck problem to the 
service-connected low back disability to increase his VA 
compensation.  

In September 2005, the Veteran reported his initial history 
of neck pain since lifting an oil drum in 1967, during 
service.  See September 2005 Veliz treatment record.  See 
also August 2006 Veliz treatment record.  Subsequent 
treatment records reflect continued complaints of cervical 
radicular pain and assessments of osteoarthritis, cervical 
stenosis, cervicalgia, and cervical radiculopathy.  See 
generally VA treatment records; Veliz treatment records.  

In January 2006 A VA anesthesiology resident noted the 
Veteran's histories of low back pain, chronic cervicalgia 
and cervical stenosis and opined that the pain was "possibly 
related to lifting heavy barrels in the service."  

In August 2006, a private physician submitted a statement in 
which he opined that the Veteran's "low back and neck pain 
symptoms [were] consistent with the sequela of injuries 
sustained in 1967 after lifting a 55 gallon can filled with 
oil."  See August 2006 Veliz statement.  


In February 2007, another private physician submitted a 
statement.  The physician indicated that he had reviewed the 
"active duty medical records."  He noted that the records 
showed that the Veteran "suffered a back injury after 
handling/lifting heavy oil drums," and he stated that "given 
the mechanism of injury and that fact that [the Veteran] has 
not had any other significant injuries that would explain 
his present symptoms" he believed the Veteran's "cervical 
radiculopathy [was] the result of the in-service initial 
injury in 1968."  See February 2007 Martinez statement.  

In September 2007, a VA examination was conducted.  The 
examination record reflects the Veteran's history of having 
neck pain since sustaining injury while lifting oil cans in 
1968.  The Veteran reported that he did not recall any 
active treatment for his neck through the 1970s, 1980s, or 
1990s, though he reported having ongoing pain during these 
decades.  The record indicates that the VA examiner reviewed 
the entire claims file, to include the service medical 
evidence.  The examiner noted that review of the April 1967 
treatment record revealed "no mention" of any problem with 
the neck and no evidence of any examination of the neck.  
The examiner stated that it was "likely that if the 
[Veteran] did have neck pain, the physician in a normal 
situation would have noted in the history and physical 
abnormalities in his neck."  The examiner also noted that 
review of the rest of the medical records revealed no entry 
in terms of any ongoing treatment of the neck until 2005, 
when the Veteran reported having neck pain for 20 years.  
After examination, review of the evidence and medical 
literature, and discussion with the Veteran, the examiner 
diagnosed the Veteran with chronic neck pain secondary to 
extensive cervical degenerative disc disease and 
degenerative arthritis.  The examiner stated that, in his 
opinion, the cervical spine condition was not caused by or 
the result of the Veteran's military service in regard to 
the in-service back injury.  The examiner stated that a 
careful, thorough history was obtained from the Veteran and 
a complete review of the record was done as well as an 
overall view of the condition of cervical disc disease.  The 
examiner stated that "in relation to the natural history of 
this and in view of all these factors," he felt that the 
Veteran's "back injury in service did not cause or result in 
the cervical spine condition."  Rather, he believed the 
"cervical spine condition was based on an age-related 
condition."  The examiner stated that he had come to this 
conclusion after having carefully reviewed all the facts in 
the record as well as the Veteran's history and considering 
the cervical degenerative disc process and disease".  

After review of the evidence, the Board finds that service 
connection is not warranted because the preponderance of the 
probative and competent evidence is against the claim that 
the currently diagnosed cervical spine disorder onset in 
service or is causally related to service.  The evidence, 
namely the service treatment records and Veteran's competent 
histories, indicates that the Veteran sustained injury while 
lifting heavy oil drums during service; however, the 
competent and probative evidence does not suggest that a 
chronic cervical spine disorder onset in service or existed 
continuously since service.  The service treatment records 
are silent as to any complaints pertaining to the cervical 
spine, the separation examination record documents normal 
clinical findings as to the spine and neck and no history of 
neck pain, and the earliest evidence of record of a chronic 
cervical spine disorder dates approximately 37 years after 
separation from service.  Time elapsed between service and 
any documented evidence of treatment can be considered, 
along with other factors, as evidence of whether an injury 
or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the Veteran has reported that his neck 
pain onset after the injury in 1968 and that it existed 
continuously from that time to the present.  Although the 
Veteran is competent to report his symptomatic history, the 
Board finds this current history of continuous pain is less 
credible and carries less probative value than the history 
provided in 2005 that the pain had onset in approximately 
1985 and that there was no known cause or injury associated 
with the neck pain, particularly in light of the fact that 
the Veteran's initial history of continuous pain only 
occurred after he expressed his desire for increased 
benefits and filed his claim for benefits.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements).

Furthermore, the preponderance of the probative evidence 
does not suggest that the Veteran's cervical spine disorder 
was caused by service, to include the in-service lifting 
injury.  The Board acknowledges that the record includes 
opinions from two physicians who link the Veteran's cervical 
spine disorder to the in-service lifting injury.  The Board 
finds that these opinions have less probative value than the 
VA examiner's opinion.  The physician who provided the 
August 2006 statement did not provide adequate rationale for 
that opinion; rather, the physician appeared to rely solely 
on the Veteran's uncorroborated history of neck pain since 
the lifting injury.  The Board may reject a medical opinion 
if the Board finds that other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

The physician who provided the February 2007 statement 
indicated that he had reviewed "active duty medical 
records."  The physician related the Veteran's current neck 
complaints to the mechanics of the documented in-service 
back injury and the fact that the Veteran had not had any 
other significant injuries that would explain his current 
symptoms.  

As discussed above, the Board finds the Veteran's history of 
in-service neck injury and continuity of pain since service 
is not credible.  Thus, the opinions provided by the private 
physicians carry no probative value.  In contrast, the Board 
finds the negative opinion provided by the VA examiner is 
highly probative:  the examiner based his opinion on a 
review of all the evidence of record, discussion with the 
Veteran, and his medical knowledge, and he provided a 
detailed rationale for his opinion.  The examiner also 
addressed the lack of any reference to neck pain at the time 
of the in-service back injury, noting that it was likely 
that if the Veteran did have neck pain at that time, an 
examining physician would have noted it.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's 
probative value determined by whether it is supported by a 
detailed rationale/explanation).  

In this case, the Board finds that the preponderance of the 
probative evidence does not suggest that the Veteran's 
currently diagnosed cervical spine disorders onset during 
service or result from service.  Thus, the claim of service 
connection is denied.  


ORDER

The appeal with respect to the issue of entitlement to 
increased ratings for lumbar strain with degenerative 
changes and left lower extremity radiculopathy is dismissed.  

New and material evidence has been presented to reopen a 
claim for service connection for a cervical spine disorder.  
The claim of service connection is reopened; and, to that 
extent only, the appeal is granted.  


Service connection for a cervical spine disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


